            Case 1:20-cv-01149-DLF Document 11 Filed 09/21/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

THE DAILY CALLER                             )
  NEWS FOUNDATION,                           )
                                             )
                Plaintiff,                   )
                                             )
       v.                                    )       Case No. 20-cv-1149 (DLF)
                                             )
U.S. DEPARTMENT OF                           )
   HEALTH & HUMAN SERVICES,                  )
                                             )
                Defendant.                   )
                                             )

                                  JOINT STATUS REPORT

       This Freedom of Information Act case concerns communications of Drs. Anthony Fauci

and H. Clifford Lane—the Director and a Deputy Director of the National Institute of Allergy

and Infectious Diseases (NIAID)—that either 1) include a World Health Organization official

and concern the novel coronavirus, or 2) discuss the World Health Organization or certain of its

officials, as well as China and the novel coronavirus. The parties are continuing to discuss the

possibility of narrowing the FOIA request and believe that it may be easier to do so after

production has begun. But the parties have been unable to agree to a schedule for that

production, and therefore submit their proposals separately.

       Plaintiff’s Proposal. The FOIA request at issue here concerns records that are likely to

shed light on U.S. government officials’ assessment of a major public health crisis. For that

reason, when it submitted its FOIA request almost six months ago – on April 1, 2020 – Plaintiff

requested expedited processing. On April 10, 2020, Defendant granted Plaintiff’s request

because “[Plaintiff had] demonstrated that there exists an urgency to inform the public

concerning actual or alleged Federal Government activity.”
          Case 1:20-cv-01149-DLF Document 11 Filed 09/21/20 Page 2 of 4




        It is Plaintiff’s understanding that there are approximately 4200 emails potentially

responsive to its FOIA request. In an effort to alleviate the volume of pages and hopefully speed

up the production of records, Plaintiff proposed – and Defendant agreed – that Defendant would

process only emails and not attachments at this time.1

        Nonetheless, Defendant has not produced a single record responsive to Plaintiff’s request,

to date. Nor does Defendant propose producing a single record for another two months which

will be eight months after Plaintiff submitted its request and Defendant granted its request for

expedited processing. Defendant also proposes that it process only 300 pages per month. These

proposals are simply unacceptable.

        Plaintiff believes this case should be treated no differently than any other FOIA case in

this District. Plaintiff therefore proposes that Defendant process 500 pages per month and

produce all non-exempt, responsive records by the 21st of every month, starting on October 21,

2020.

        Defendant’s Proposal. Defendant proposes that it process 300 pages of potentially

responsive records per month, with an initial processing deadline of November 30. Processing

does not include any referral or consult that may be necessary to another entity with equities in

the records.

        Defendant’s proposal is reasonable and reflects the increased volume of FOIA requests

NIAID has received and the competing demands on staff’s time. The FOIA staff at NIAID is

working diligently to process the many FOIA requests received by the agency since the

beginning of the COVID-19 pandemic. The FOIA staff is currently working seven days a week,

often along with program officials working to minimize the effects of the pandemic. Because of



1
        Plaintiff reserves the right to request the processing of attachments at a later date.
                                                 -2-
          Case 1:20-cv-01149-DLF Document 11 Filed 09/21/20 Page 3 of 4




the technical complexity of the subjects on which NIAID works, the agency’s record

custodians—in this case, Dr. Fauci and Dr. Lane, as well as their staffs—must often be given an

opportunity to review the records and advise on the presence of potentially exempt material that

would not be apparent to a lay person. The pace at which NIAID can process records in

response to this request is therefore a function of both the capacity of the agency’s FOIA staff,

which is managing a large surge in interest as a result of the current public health crisis, and the

competing demands on the time of programmatic staff. An order to process records at a greater

volume would consume time that must be devoted to their other responsibilities, including their

critical work to minimize the toll of the pandemic, or would consume time that NIAID’s staff

would spend responding to other, equally pressing FOIA requests. Plaintiff has not justified its

requested processing rate in light of this reality, nor has it established any FOIA processing rule

within this district of 500 pages per month.



                                                      Respectfully submitted,

                                                      JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General

                                                      MARCIA BERMAN
                                                      Assistant Director, Federal Programs Branch

                                                      /s/ James Bickford
                                                      JAMES BICKFORD
                                                      Trial Attorney (N.Y. Bar No. 5163498)
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, DC 20530
                                                      James.Bickford@usdoj.gov
                                                      Telephone: (202) 305-7632
                                                      Facsimile: (202) 616-8470

                                                      Counsel for Defendant

                                                -3-
         Case 1:20-cv-01149-DLF Document 11 Filed 09/21/20 Page 4 of 4




                                                  and

                                           /s/ Michael Bekesha
                                           Michael Bekesha (D.C. Bar No. 995749)
                                           JUDICIAL WATCH, INC.
                                           425 Third Street, S.W., Suite 800
                                           Washington, DC 20024
                                           Phone: (202) 646-5172

                                           Counsel for Plaintiff

Date: September 21, 2020




                                     -4-
